On behalf of the people of Panama, to whom I send a warm embrace from this rostrum, I am pleased to participate in the general debate of the General Assembly in order to share my thoughts on the progress and challenges that lie ahead for my country, the region and the world as they work to ensure peace, welfare and prosperity for our peoples.
I would like to begin by recognizing the Secretary- General for his outstanding work at the United Nations over the past 10 years, in which we have achieved historic agreements aimed at benefiting both present and future generations of humankind.
Panama is a country of dialogue and discussion, a multi-ethnic, multicultural, peace-loving nation, where people from all over the world who have found a new home on our land live and cooperate peacefully. Our motto — “Panama, bridge of the world, heart of the universe” — is growing ever stronger, and we are making progress under a Government committed to the democratic system, called to fulfil the role that stems from our geographical position.
Today I am pleased to inform the Assembly that on 26 June, we succeeded in completing the expansion of the Panama Canal, through which more than 120 New
Panamax ships, capable of carrying cargoes three times larger than previously, have already travelled. The expansion, which was done mainly with Panamanian labour, has filled our nation with rightful pride and joy. With that major step, we Panamanians have fulfilled our commitment to continuing to bring the world closer together, facilitate global trade and put our country at the service of the international community. With the expansion finished, we are now preparing to move forward with studies that will enable us to increase the water-retention capacity of the Canal watershed in order to ensure a sufficient supply of drinking water to our major cities and uninterrupted operation of the inter-oceanic route. I would like to take this opportunity to invite the international community to visit our country and appreciate this masterpiece of engineering.
In Panama, we are working for political reform that gives democracy stability by making sure that it is always based on service to others. Thanks to the contributions of the expanded Canal, and of an honest Government committed to transparency and the efficient management of public funds, Panama is maintaining its economic growth and making rapid progress towards meeting the 17 Sustainable Development Goals (SDGs).
Our Government’s 2014-2019 strategic plan is aligned with the 2030 Agenda for Sustainable Development and backed by an aggressive public investment plan, totalling $19 billion, designed to provide all Panamanians with access to potable water, basic sanitation, decent housing and efficient, high- quality health, education, security and transport services. With the aim of eradicating poverty and inequality, we have strengthened and expanded the coverage of our social support system programmes, which now reach 20 per cent of the population. In the area of public health, we have completed the first phase of our national dialogue for effective coordination of the health system. We have conducted mass vaccinations following an outbreak of the H1N1 virus in the region, and through our first national census on preventive health we have done free clinical evaluations of more than 80,000 people over the age of 40.
As a country, we are making the biggest investment in basic sanitation and mass transit in Latin America, areas that account for about 60 per cent of our budget for 2019. Together with our social housing and training programmes for young people at risk, those projects are transforming our neighbourhoods and communities with a new model for human development, with a vision by the State taking into account social criteria and without partisan political distinctions. In the area of education, in a strategic alliance with the private sector, we are allocating the funds needed to develop an educational model with 100 per cent high school attendance, an extended school day and bilingual education, alongside the construction of new, modern higher technical education institutes that can enable our young people to get the well-paid jobs that our growing service economy is generating.
With the support of more than $3 billion in foreign investment in the energy sector, we are diversifying our energy mix with renewable, cleaner types of energy. We have set ourselves the goal of recovering 50 per cent of our deforested areas in the next 20 years and protecting our biodiversity and our oceans. By 2019, we will have built more than 300,000 basic sanitation units in Panamanian homes and housing projects for more than 100,000 families nationwide. We are building 10,000 new classrooms and renovating more than 3,000 public schools across the country. Right now we are making progress in adding another 50 kilometres to our mass transit metro system, which will benefit more than 1.5 million people. Our plan also includes long- term planning for the construction of new hospitals, roads, water treatment plants, aqueducts and sewage and wastewater treatment plants. All these efforts in public investments are being implemented with full fiscal responsibility, an added value of an honest and transparent Government.
In addition, we have developed a set of major reforms and exemplary actions aimed at strengthening our democracy and ensuring transparency and accountability within a framework of respect for the separation of powers and the rule of law. With every passing day, our country comes closer to meeting the SDGs. The range of world-class international services that form the basis of our growing economy makes us ever more committed to being responsible citizens of the world. As a serious, responsible country, Panama is willing to comply with the obligations of international law and to cooperate as a regional partner and strategic ally on trade and security issues.
With the same determination with which we committed to completing the expansion of the Canal and protecting our logistical services, ports and airports from organized crime, we in Panama have accepted responsibility for upholding our financial system and moving forward with the exchange of tax information. Our Administration has enacted important legal and institutional reforms so that we can adopt top international standards in order to comply with the recommendations of the Financial Action Task Force on preventing and combating money laundering, terrorist financing and related activities. As I told the Assembly last year (see A/70/PV.19), some weeks ago we reaffirmed our commitment to transparent financial systems and fiscal responsibility with our announcement that Panama will become party to the Convention on Mutual Administrative Assistance in Tax Matters of the Organization for Economic Cooperation and Development, and we are going to do that. We will continue to work with the international community to lead efforts to prevent financial systems from being used for purposes that do not represent the common good.
In addressing the serious threats and major challenges that are the purview of the Assembly, we must not forget that relations among States are global. Therefore we cannot allow differences of opinion among two or more countries on a single topic to jeopardize the progress that can be achieved on other bilateral and multilateral issues of common interest and mutual benefit to our peoples.
The world witnessed significant progress made at the Paris summit. This week, Panama will deposit the instrument of ratification of the Paris Agreement on climate change. Our country is moving aggressively to play its part. With the same resolve and commitment, I call on States Members of the Organization to join forces against climate change, pool their efforts and do everything in their power to find comprehensive solutions to the issue of irregular migration flows, and to continue taking solid steps that will allow us to defeat terrorism and organized crime, inequality and poverty.
In recent years, we have witnessed the intensification of terrorist attacks that threaten the peace and security of humankind on a recurring basis. I wish to recognize the men and women fighting terrorism and to express our solidarity with the families of those killed in these attacks. I thank those who are deployed on humanitarian missions around the world, assisting those who flee violence caused by terrorism and armed conflict.
Panama energetically condemns the recent attack perpetrated against a humanitarian aid convoy in Syria. I take this opportunity to call on the great Powers to maintain their diplomatic channels open and pursue dialogue within the framework of the Security Council in order to achieve peace in Syria and the cessation of other armed conflicts in the world.
Yesterday, we Heads of State had the opportunity to discuss in depth the issue of irregular migration flows in our region, which in our case principally involves Haitian citizens who risk and even lose their lives crossing vast distances, rivers and inaccessible territories en route to northern countries in the hope of a better future. We stress our position that all migration policies and measures must be based on the protection of the inherent human right to life. Convinced that controlled migration contributes to justice and equity in the world, Panama therefore reaffirms its commitment to providing humanitarian treatment for migrants, applying strict health and safety controls. I call on all countries of the hemisphere to endorse the successful completion of the electoral process in Haiti and the strengthening of its democratic institutions and economy.
The rapprochement between the Governments of Cuba and the United States is an example of what diplomacy can achieve in order to contribute to the regulation of migration flows, and we expect this new dimension of the foreign policies of both countries to continue developing until the normalization of full diplomatic relations is achieved.
Panama supports the dialogue that is taking place in Venezuela. We believe that the inclusion of the Holy See as a mediator of the process would be very positive, and we reiterate our position that any end to tensions between the political forces of that brotherly nation must be achieved through democratic means and dialogue in order for social peace and respect for human rights to prevail.
On 26 September, we shall accompany the Government of Colombia in the signing of the Final Peace Agreement in that brotherly nation, which we commend and fully support. Our presence at that historic event will not be only to support the Agreement, but also to honour the memory of thousands of members of the Colombian public forces who have died and the thousands of innocent lives lost throughout the conflict.
We congratulate the Government of Colombia and President Juan Manuel Santos Calderón for his determination in the pursuit of peace, and we call on the demobilizing rebel groups to fulfil their obligations, as laid out in the Agreement, in order to consolidate a peace that is so desired and deserved by the Colombian nation. In this context, I acknowledge the Secretariat for its decision to become actively involved in supporting the peace process through to its successful completion.
Despite this great step forward, the region is threatened by increased drug production and trafficking. Panama will therefore continue to strengthen its capabilities and professionalize its public forces in order to protect our homeland and support the countries of our continent in the front-line fight against drug trafficking. During the 27 months of our Government, we have achieved a significant reduction in crime of more than 40 per cent after having launched a successful security plan to prevent and combat crime in Panama, offering more opportunities for young people at risk and a firm hand against delinquency and organized crime. In accordance with our security strategy, we have managed to seize tons of drugs and dismantle networks linked to organized crime.
In the first years of our Government, we reached out to the countries of Asia. With the support of Singapore, we are developing higher technical education in our country, and through the technical assistance and financing of the Government of Japan, Panama will build a 27-kilometer monorail that will benefit hundreds of thousands of Panamanians in the west of our capital city. With Europe, we increased our air connectivity with direct flights to five cities on that continent. With the United States, we have strengthened cooperation in security, and with the countries of our Latin American region we have adopted migration and trade policies that contribute to the development of economic relations and encourage integration.
Two months ago, the Holy See and His Holiness Pope Francis acknowledged our country’s commitment to playing an active role in strengthening unity and peace in the world and guiding young people so that they may continue advancing along the path of education, work and progress. Panama has been chosen to host the next World Youth Day in 2019. This event will bring together more than 500,000 young people from 190 countries and will be a great opportunity to sow the seed of peace among young people in Central America, exchanging violence, mourning and pain for peace, faith and hope. This will promote and consolidate family values, security and the common good.
In the globalized world in which we live, threatened by armed conflict, terrorism, organized crime and humanitarian crises, responsible countries represented in the Assembly must unite to confront these global threats and strengthen the United Nations system. Our canal has expanded, as have our ports and airports. In this way, Panama is each day more prepared to be the great connection. Yet what is most important for me as President is that the Government I lead should prepare us in such a way that this connection is more than merely logistical, and encompasses values and principles that strengthen governability in all nations and guarantee social peace in the world. My Government is committed to its country and to its people, and my nation is committed to placing its riches, capabilities and geographical position at the service of all the world’s inhabitants. This is Panama — the route that unites the world.
